FILED
                              NOT FOR PUBLICATION                            JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 VICTOR MANUEL RUELAS                             No. 08-72034
 PRECIADO,
                                                  Agency No. A096-063-484
                Petitioner,

    v.                                            MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                                           **
                              Submitted January 11, 2010


Before: BEEZER, TROTT, and BYBEE, Circuit Judges.

         Victor Manuel Ruelas Preciado, a native and citizen of Mexico, petitions pro

se for review of the decision of the Board of Immigration Appeals denying his



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
motion to reopen the underlying denial of his application for cancellation of

removal, and alleging changed country conditions and seeking relief under the

Convention Against Torture (“CAT”).

         We conclude that the BIA did not abuse its discretion in denying the motion

to reopen because petitioner’s motion was untimely filed and failed to meet an

exception to the time limits on motions to reopen. See 8 C.F.R. § 1003.2(c)(2).

Petitioner’s claim for protection under CAT failed to present changed country

conditions in Mexico that are material to petitioner or his circumstances, and

therefore petitioner failed to meet his burden of presenting a prima facie CAT

claim to support reopening. See 8 C.F.R. § 1003.2(c)(3)(ii); Kamalthas v. INS, 251
F.3d 1279, 1283 (9th Cir. 2001). In addition, the BIA did not err in concluding

that petitioner’s failure to voluntarily depart within the departure period rendered

him ineligible for cancellation relief for a period of ten years. See Barroso v.

Gonzales, 429 F.3d 1195, 1202 (9th Cir. 2005)

         PETITION FOR REVIEW DENIED.




jlf/Inventory                              2                                       08-72034